Citation Nr: 1033167	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim for service for bilateral pes planus.  

2.  Whether new and material evidence has been received to reopen 
the previously denied claim for service for a left knee disorder.  

3.  Whether new and material evidence has been received to reopen 
the previously denied claim for service for a right knee 
disorder.  

4.  Whether new and material evidence has been received to reopen 
the previously denied claim for service for  a low back disorder.  

5.  Entitlement to service connection for a right shoulder 
disorder.




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  This 
case was then Remanded by the Board in May 2010 for additional 
development and readjudication.  

The Board notes that, during portions of the pendency of this 
appeal, the Veteran has been represented by Disabled American 
Veterans, and most recently by attorney Dawn S. Wavle.  In August 
2010 Attorney Wavle submitted correspondence advising that she 
would no longer be representing the Veteran in his appeal for 
disability benefits.  She then filed a motion to withdraw as 
legal representative on the grounds that the Veteran's failure to 
cooperate with proper preparation and presentation of the appeal 
made her continuation as representative impossible and unethical.  
The Veteran did not file a response to this motion.  The Board 
finds that good cause has been demonstrated pursuant to the 
provisions of 38 C.F.R. § 20.608 and the attorney is no longer 
recognized as the Veteran's representative in this matter.  The 
Board notes that the Veteran has been adequately notified of his 
rights to appoint representation and will assume that he wishes 
to continue with the adjudication of his appeal unrepresented.

The record also reflects that in his August 2008 substantive 
appeal, the Veteran requested a personal hearing before the Board 
to be held at the RO (i.e., Travel Board hearing).  However, he 
failed to appear for the hearing scheduled November 2009.  In a 
December 2009 letter the Veteran requested a new Board hearing.  
That request was granted in May 2010.  However, he failed to 
appear for the hearing scheduled for August 2010 and did not 
offer any explanation for such failure.  Accordingly, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  Original claims for service connection for pes planus and 
bilateral joint knee pain were denied by the RO in rating 
decisions in March 1998 and June 2000 and not appealed; the June 
2000 rating action is the last final denial as to both issues on 
any basis before the present attempt to reopen the claims.  

2.  An original claim for service connection for low back pain 
was denied by the RO in a June 2000 rating decision not appealed; 
this is the last final denial as to that issue on any basis 
before the present attempt to reopen the claim.  

3.  The evidence received since the June 2000 rating decision is 
new but does not raises a reasonable possibility of 
substantiating the underlying claims for service connection for 
pes planus, bilateral knee disorders and a low back disorder, and 
therefore is not material.  

4.  A right shoulder disorder is not shown by the evidence of 
record.  


CONCLUSIONS OF LAW


1.  The June 2000 RO denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for a right 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

6.  The Veteran is not shown to have a right shoulder disorder 
that was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for New and Material 
Evidence

The RO originally denied claims of service connection for pes 
planus and bilateral knee joint pain in March 1998 on the basis 
that the disorders existed prior to service and were not 
aggravated by service.  The Veteran did not appeal and that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).  

In a June 2000 rating decision, the RO affirmed the denials of 
service connection for pes planus and bilateral knee disorders.  
The RO also denied service connection for a low back disorder 
secondary to pes planus, on the basis that the evidence failed to 
show a relationship between pes planus and military service.  The 
Veteran did not appeal and that decision is final.  Id.  In 2007, 
he filed an informal claim, seeking to reopen the matters.  

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since, the Veteran's most recent request to reopen his claims was 
filed in 2007, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 3.156(a), as 
is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant.  38 C.F.R. 
§ 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).




Factual Background and Analysis 

The RO's current denial in this case is predicated upon the fact 
that new and material evidence has not been submitted to reopen 
the claims.  Therefore, any "new" evidence would have to 
contribute toward substantiating the contention that the 
Veteran's pes planus, bilateral knee disorders, and low back 
disorder were incurred in or aggravated by military service or 
were otherwise associated with a service-connected disability.  

Evidence of record in June 2000 consisted of service treatment 
records (STRs), which show the Veteran's history of severe 
congenital pes planus and a pre-service history of injury to both 
knees.  These records show that within months of service entrance 
the Veteran was evaluated for complaints of foot pain.  He was 
also treated for complaints right knee and left knee pain 
variously attributed to ligament strain and strain injury to the 
left tibial plateau.  A Medical Board report in December 1979 
determined that there was no evidence that the pre-existing pes 
planus was aggravated beyond the normal progression by military 
service.  In addition, there were no objective clinical findings 
or competent medical opinion to indicate that the Veteran had 
continuing disabling symptomatology as a result of the bilateral 
knee pain treated during service.  The Veteran did not mention 
any specific back complaints during service and none are 
documented.  

Evidence received since the June 2000 rating decision consists of 
post-service treatment records dated from 2007 to 2008, which 
show ongoing treatment of the Veteran's various current medical 
conditions.  Specifically these records show that in February 
2007 the Veteran received custom-made shoe inserts for relief of 
foot pain, but do not positively link these findings to his 
military service.  The records, while new, are not material in 
that they are cumulative of prior records, which reflect the 
Veteran has foot pain and continues to receive treatment, for 
such on occasion.  There were few, if any mention of complaints, 
symptoms, or treatment for knee or back pain.  

In this case the evidence simply is not pertinent to the question 
of whether the preexisting pes planus or bilateral knee 
disabilities underwent an increase in severity beyond the natural 
progression during the Veteran's military service nor does it 
address whether any current bilateral knee or low back disorders 
are related to service or any service-connected disability (which 
are the pivotal issues underlying the claims for service 
connection).  Thus, the newly received evidence does not raise a 
reasonable possibility of substantiating the claims.  

To the extent that the Veteran has offered testimony and lay 
statements in an attempt to establish service connection, the 
Board notes that such evidence essentially constitutes 
reiterations of the Veteran's assertions made in connection with 
the prior denial, and, thus, cannot be considered "new" within 
the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  However, because he is not a medical 
expert and is not qualified to express an opinion regarding 
medical causation.  Thus, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the Veteran's unsupported 
assertions, even if new, cannot serve as a predicate to reopen 
the previously disallowed claims.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Accordingly, the Board finds that new and material evidence has 
not been received with regard to the Veteran's claims for service 
connection for pes planus, bilateral knee disorders, and a low 
back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


Factual Background and Analysis

The Veteran is seeking service connection for a right shoulder 
disorder.  

However, the primary impediment to a grant of service connection 
is the absence of medical evidence of a current disability.  The 
overwhelming medical evidence indicates that the Veteran does not 
currently have a right shoulder disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

STRs show the Veteran did not indicate any specific right 
shoulder symptoms during service, and none are documented.  As a 
result, the STRs do not affirmatively establish that a right 
shoulder disorder had its onset during military service.

The paucity of evidence of in-service incurrence is not, however, 
the only shortcoming in this claim, as the post-service evidence 
is also negative for any medical evidence documenting complaints, 
findings, or treatment of a right shoulder disorder.  In 
September 2007, the Veteran was referred to the pain clinic for 
complaints of radiating neck pain.  Examination revealed 
sensitivity to palpation over the trapezius muscle of the right 
shoulder with mild sensitivity over the acromion process and 
biceps tendon.  The Veteran had some popping and crackling when 
moving his arm.  He denied numbness, tingling, and weakness of 
the arm and had a full range of both passive and active motion.  
An MRI showed mildly bulging disc at C5-6, but was otherwise 
negative.  The examiner determined the Veteran's pain was mainly 
related to his biceps tendon with one of the trigger points over 
the trapezius muscle.  The examiner did not reference any 
specific pathology to render a right shoulder diagnosis.

In March 2008, the Veteran was evaluated for complaints of 
aggravated chronic neck pain, upper back and right shoulder pain, 
primarily from the base of neck to the shoulder.  Again there was 
no specific right shoulder pathology.  The Court has held that a 
symptom, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability.  Although the Veteran has complained of pain in the 
right shoulder area, the Board notes that the complaints of pain 
alone, without a finding of underlying pathology affecting the 
right shoulder, cannot serve as a basis of an award for service 
connection.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(service connection may not be granted for symptoms unaccompanied 
by a diagnosed disability).  Therefore, he does not have an 
actual right shoulder disorder for which service connection can 
be granted.

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, because 
there was no current diagnosis of a right shoulder at the time 
the claim was filed, and there remains no current diagnosis of 
right shoulder, that holding is inapplicable.  

In reaching the above conclusions, the Board has not overlooked 
the Veteran's contentions or his statements to healthcare 
providers,.  

As to his assertions that he developed his claimed right shoulder 
disorder, as a result of service, the Board notes that he can 
attest to factual matters of which he has first-hand knowledge, 
e.g., pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as to the etiology of his claimed right 
shoulder disorder and its etiological relationship to service.  
His contentions are not statements merely about symptomatology, 
an observable medical condition, or a contemporaneous medical 
diagnosis, but rather clearly fall within the realm of requiring 
medical expertise, which he simply does not have.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  

Under the circumstances, the Board gives more credence and weight 
to the medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder.  
Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the STRs, 
which are entirely negative for right shoulder complaints or 
injuries and the post-service medical reports, which are silent 
for any pertinent complaints or treatment for many years after 
the Veteran's separation from service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).




III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in October 2007 and March 2008, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The March 2008 letter informed him of what constituted 
new and material evidence to reopen the previously denied, 
unappealed claims.  He was informed that evidence is new if it is 
submitted to the VA for the first time.  He was informed that 
material evidence must pertain to the reason the claim was 
previously denied.  This correspondence also met the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
Veteran was advised of the exact reason for the previous denials 
and the evidence needed to reopen the claims for service 
connection.  This letter also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  The Veteran has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial error 
as to such notice does not arise in this case.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-service 
and post-service treatment reports are of record The Board 
acknowledges that the Veteran was not examined for the purpose of 
addressing his claims; however, given the facts of the case, a VA 
examination is not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

The evidence of record is such that the duty to obtain a medical 
examination is not triggered with regard to the right shoulder 
claim.  Neither the Veteran's STRs nor the post-service treatment 
records show evidence of a currently diagnosed right shoulder 
disorder.  Thus, because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing of a current 
disability and an indication of a causal connection between the 
claimed disability and service.  The Board also noted that VA 
need not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) applies 
to a claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that there is no basis to 
find that a remand for an examination is required.  

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  See Sabonis v. 
Brown, supra.  


ORDER

New and material evidence has not been received to reopen a claim 
for service connection for pes planus, and the appeal as to this 
issue is denied.

New and material evidence has not been received to reopen a claim 
for service connection for a right knee disorder, and the appeal 
as to this issue is denied.

New and material evidence has not been received to reopen a claim 
for service connection for a left knee disorder, and the appeal 
as to this issue is denied.

New and material evidence has not been received to reopen a claim 
for service connection for a low back disorder, and the appeal as 
to this issue is denied.

Service connection for a right shoulder disorder is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


